Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-4 and 10, drawn to a confocal optical system including a first objective lens, a microlens array, a second objective lens, a camera, and further including specifics drawn to a diameter of the holes of the microlens array being from 1 to 10 microns, classified in G02B 21/0024.
II. Claim 5, drawn to a confocal optical system including a first objective lens, a microlens array, a second objective lens, a camera, and further including specifics drawn to a periphery of the microlens array defining an area ranging from approximately 10 mm x 10 mm to 20mm x 20 mm, classified in G02B 21/24.
III. Claim 6, drawn to a confocal optical system including a first objective lens, a microlens array, a second objective lens, a camera, and further including specifics wherein a magnification range of the confocal optical system ranges between 4x times to 10,000x times magnification, classified in G02B 21/0004.
IV. Claims 7 and 11-12, drawn to a confocal optical system including a first objective lens, a microlens array, a second objective lens, a camera, and further including specifics wherein the at least one camera includes a first camera, a second camera, and a third camera, thereby providing a three-channel transmission structure, classified in G02B 21/0064.
V. Claims 15-16, drawn to a confocal optical system including a first objective lens, a microlens array, a second objective lens, a camera, and further including specifics wherein the piezo-driven microlens array member includes:
a planar layer, a first lens on each filter on a first side of the planar layer, and
a second lens on each filter on a second side of the planar layer, classified in G02B 21/0044.
VI. Claims 18-20, drawn to a confocal optical system including a first objective lens, a microlens array, a second objective lens, a camera, and further including specifics wherein the plate of the microlens array member includes:
a planar layer, and a coating layer on a coated side of the planar layer, the coating layer allowing red light and IR light to pass therethrough, and the coated side of the planar layer facing a direction of the second objective lens, classified in G02B 21/06.

The inventions are independent or distinct, each from the other because:
Inventions I-VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j), drawn to related but distinct inventions. In the instant case, the inventions as claimed can have a materially different claimed design as shown by the different limitations set forth in the claims of each group above and not requiring the features of each of the other groups. Furthermore, the 
The above groups have a materially different design and do not overlap in scope since each group has been shown above, by the specific limitations listed in each of the groups above, to be distinct and mutually exclusive. All of the groups additionally appear to have utility, and stand alone as claimed as there is nothing of record to show them to be obvious variants. 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.”
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 1, 9 and 17 link inventions I-VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1, 9 and 17.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
It is noted that claims 8 and 13-14 will be examined with the election of any of Groups I-VI.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since applicants generally want the restriction in writing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/28/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872